Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 12-1266

                        SEGUNDO GUAMAN,
           a/k/a Guaman Asuncion, a/k/a Punin Segundo,

                               Petitioner,

                                     v.

              ERIC H. HOLDER, JR., Attorney General,

                               Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                    BOARD OF IMMIGRATION APPEALS


                                  Before

         Torruella, Stahl, and Thompson, Circuit Judges.


     Adam Scott Elman on brief for petitioner.
     Ada E. Bosque, Senior Litigation Counsel, Office of
Immigration Litigation, Civil Division, United States Department of
Justice, Stuart F. Delery, Acting Assistant Attorney General, and
William C. Peachey, Assistant Director, Office of Immigration
Litigation, on brief for respondent.



                             April 10, 2013
           STAHL, Circuit Judge.      Petitioner Segundo Guaman, a

native and citizen of Ecuador, petitions for our review of a

decision by the Board of Immigration Appeals (BIA) affirming the

denial of his application for asylum, withholding of removal, and

relief under the Convention Against Torture (CAT).       The BIA's

affirmance was based, among other things, on a finding by the

Immigration Judge (IJ) that Guaman was not credible.   Because that

adverse credibility determination was supported by substantial

evidence, we deny the petition for review.

           Guaman entered the United States without inspection in

March 2000.   The Department of Homeland Security initiated removal

proceedings in April 2007; Guaman conceded removability and applied

for asylum, withholding of removal, and CAT protection. He claimed

to have been persecuted in Ecuador primarily on account of his

membership in the indigenous Quichua tribe and his political

opinion.   The IJ denied Guaman's application on two independent

grounds, concluding that he was not a credible witness and that, in

any event, he had failed to establish past persecution.1    The IJ

based his adverse credibility determination on inconsistencies in


     1
        The IJ "err[ed] on the side of caution" and assumed that
Guaman's failure to file for asylum within one year of his arrival
in the United States was a result of his Post-Traumatic Stress
Disorder.     See 8 U.S.C. § 1158(a)(2)(B), (D); 8 C.F.R.
§ 1208.4(a)(5). The IJ emphasized, however, that he was "quite
skeptical that the respondent did not submit his application for
asylum because of post-traumatic stress disorder," and that his
skepticism was "reinforced by the respondent's testimony that he
simply did not know about asylum."

                                -2-
Guaman's testimony that the IJ determined were not attributable to

Guaman's diagnosis of Post-Traumatic Stress Disorder (PTSD) or to

translation issues during his merits hearing.

             The BIA affirmed, examining the bases for the IJ's

decision, and we now review both opinions.                     See Matovu v. Holder,

577   F.3d    383,    386       (1st   Cir.    2009).     Under     the   deferential

substantial evidence standard, we must accept all factual findings,

including the IJ's credibility determination, "as long as they are

'supported by reasonable, substantial, and probative evidence on

the record considered as a whole.'"                  Chen v. Holder, 703 F.3d 17,

21 (1st Cir. 2012) (quoting INS v. Elias–Zacarias, 502 U.S. 478,

481 (1992)).       In other words, we will reverse only if the record

would   "compel       a     reasonable     factfinder      to    reach    a   contrary

determination."           Id.

             The     IJ's       adverse   credibility     finding     resulted      from

several      inconsistencies           between      Guaman's    testimony     and   the

affidavit he submitted in support of his asylum application. Those

inconsistencies are outlined in the decisions of the IJ and BIA,

and we need not describe them in detail here.                    Guaman attacks the

credibility finding on three grounds: (1) the inconsistencies upon

which the IJ relied are "de minimis"; (2) they are also explained

by Guaman's PTSD diagnosis; and (3) the IJ's failure to provide an

interpreter in Guaman's native dialect was another "possible factor

that impacted his ability to answer questions accurately."


                                              -3-
          Guaman's first argument -- that the inconsistencies are

de minimis -- overlooks the fact that this case is governed by the

REAL ID Act, which allows an IJ, considering the totality of the

circumstances and all relevant factors, to base a credibility

determination on "the consistency between the applicant's . . .

written and oral statements . . . without regard to whether an

inconsistency, inaccuracy, or falsehood goes to the heart of the

applicant's claim."    8 U.S.C. § 1158(b)(1)(B)(iii).   In this case,

however, that does not matter, because the BIA concluded that some

of the problematic testimony did indeed go "to the heart of the

respondent's claim."     Having carefully reviewed the record, we

agree.   The discrepancies were not minor, and they did not, as

Guaman suggests, relate merely to dates.    For example, he offered

conflicting testimony as to whether he ever told anyone about his

political affiliation, whether he was shot at or pistol whipped,

how long he spent in the hospital after that incident, and whether

he attended a crucial political meeting when he was around twelve

years old or around eighteen years old.        Such inconsistencies

between a petitioner's statements in his asylum application and his

testimony before the IJ "provide substantial evidence to support an

adverse credibility determination."    Phal v. Mukasey, 524 F.3d 85,

89 (1st Cir. 2008).

          As for Guaman's claim that his contradictory testimony

was a result of his PTSD, which impacts his ability to remember


                                 -4-
exact   dates   and    details     of    events,   the    IJ    considered     that

explanation and found it insufficient.              The IJ noted that Guaman

had been able to recall events and dates with specificity in his

asylum application and thus concluded that Guaman had not "lost

memory of the events to which he testified," but rather had "not

been able to relate these facts in a consistent manner, those being

facts that he did indeed remember."             We cannot say that the record

here would "compel a reasonable factfinder to reach a contrary

determination."       Chen, 703 F.3d at 21; see also Zeru v. Gonzales,

503 F.3d 59, 71 (1st Cir. 2007) (upholding adverse credibility

determination where IJ considered PTSD diagnosis but found it

insufficient to explain applicant's inconsistent testimony).

           Substantial evidence also supports the BIA's conclusion

that the inconsistencies in Guaman's testimony were not caused by

faulty translation during the hearing.              We have read the hearing

transcript; this is not a case in which "numerous translation

difficulties"    occurred     that      might   undermine      the   IJ's   adverse

credibility finding.      Kartasheva v. Holder, 582 F.3d 96, 107 (1st

Cir. 2009).     Though Guaman did request a Quichua interpreter in

advance of the hearing, his attorney did not object when the IJ

explained that it had been impossible to locate one and that it

would be necessary to proceed in Spanish, assuming Guaman spoke and

understood the language.           In his decision, the IJ then made

specific   findings      as   to     the   adequacy      of    the   translation,


                                        -5-
emphasizing     that    he   had   "paid    particular      attention    to    the

translations"     and    "observed     the       respondent    testifying       and

responding to the questions without any doubt at all."                  As the IJ

pointed out, the only time Guaman indicated that he was having

difficulty understanding the interpreter "was after he had been

caught in [an] inconsistency by the Government lawyer."                        Once

again, the IJ's findings are "supported by reasonable, substantial,

and probative evidence on the record considered as a whole." Chen,

703 F.3d at 21.

          Guaman's situation is certainly unfortunate.                He has, in

the IJ's words, "thrived in the United States," and his two

children are United States citizens.2               However, we must afford

deference to the IJ, who "sees and hears the witnesses at first

hand and is in a unique position to evaluate their credibility,"

especially when the IJ supports his credibility "findings with

particularized     observations      as     to   demeanor     and   examples    of

inconsistencies and implausibilities." Chen, 703 F.3d at 24. Such

is the case here.       We therefore need not reach the IJ's alternate

finding that Guaman failed to establish past persecution on account

of a statutorily protected ground.               See Dehonzai v. Holder, 650

F.3d 1, 10 (1st Cir. 2011) (noting that a properly supported



     2
         We assume that Guaman's criminal record makes him an
unlikely candidate for prosecutorial discretion under the June 2011
Morton Memorandum. See Gasparian v. Holder, 700 F.3d 611, 614 (1st
Cir. 2012).

                                      -6-
adverse credibility determination can defeat a petitioner's claims

for asylum, withholding of removal, and CAT protection).

          The petition for review is denied.




                               -7-